Opinion by
Tilson, J.
In accordance with stipulation of counsel the antimony articles in question were held dutiable as household utensils, not plated, at 40 percent under paragraph 339 as claimed. It was further stipulated that certain of the merchandise in question consists of metal animal figures, chains, and mechanical pencils similar to those involved in Woolworth v. United States (26 C. C. P. A. 221, C. A. D. 20). In accordance therewith the metal figures and chains were held dutiable as household utensils at 40 percent under paragraph 339, and the pencils were held dutiable under paragraph 1550, at the same rates as those imposed by the collector.